Citation Nr: 0721737	
Decision Date: 07/19/07    Archive Date: 08/02/07	

DOCKET NO.  05-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
hip, initially evaluated as noncompensably disabling prior to 
May 18, 2006, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and June 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

At the time of the filing of her initial claim in September 
2004, the veteran indicated that she was seeking service 
connection not only for bursitis in her right hip, but also 
for a disorder or disability characterized by "chest pains."  
In response, the RO, in a rating decision of February 2005, 
denied entitlement to service connection for a "heart 
condition."  The veteran, however, at the time of the filing 
of her Notice of Disagreement in March 2005, seemed to 
indicate that she was, in fact, seeking service connection 
not for a "heart condition," but for acid reflux resulting in 
chest pain.  Significantly, during the course of her 
Substantive Appeal on the issue of an increased rating for 
bursitis of the right hip in August 2005, the veteran made it 
clear that she was seeking service connection not for a 
"heart condition," but for acid reflux (i.e., 
gastroesophageal reflux disease), the reported cause of her 
chest pain.

The Board notes that the issue of service connection for a 
heart condition characterized by chest pain has not been 
certified to the Board for appellate review.  In light of 
this, and given the aforementioned discussion, the Board will 
not address that issue in the context of its decision.

Finally, the Board observes that, in response to the 
veteran's wishes, the RO has developed the issue of 
entitlement to service connection for acid reflux 
(gastroesophageal reflux disease).  However, the veteran has, 
for reasons which at this time are unknown, failed to perfect 
her appeal as to that particular issue.  Based on the 
aforementioned, it is unclear whether the veteran does, in 
fact, wish to pursue the issue of entitlement to service 
connection for gastroesophageal reflux disease.  


Accordingly, that issue is referred to the RO for 
clarification, and, if necessary, appropriate action.


FINDINGS OF FACT

1.  Prior to May 18, 2006, the veteran's service-connected 
bursitis of the right hip was characterized by an essentially 
normal range of motion, with no evidence of any limitation of 
rotation, or any tenderness, discomfort, loss of function, or 
instability.

2.  The veteran's service-connected bursitis of the right hip 
is currently productive of no more than slight disability, as 
characterized by a very minor limitation of flexion and pain 
at the end points of flexion, abduction, adduction, and 
extension, but no edema, ecchymosis, or erythema, or any 
additional limitation from repetition related to pain, 
fatigue, incoordination, weakness, or a lack of endurance.


CONCLUSIONS OF LAW

1.  Prior to May 18, 2006, the criteria for a compensable 
evaluation for service-connected bursitis of the right hip 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a and Part 4, Codes 5003, 5019, 5251, 5252, 5253, 5255 
(2006).

2.  The criteria for a current evaluation in excess of 10 
percent for service-connected bursitis of the right hip have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a and Part 4, Codes 5003, 5019, 5251, 5252, 5253, 5255 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions; service medical records; postservice service 
medical facility treatment records; VA and private treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an increased evaluation for 
service-connected bursitis of the right hip.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, body strength, speed, coordination, 
and endurance.  The functional loss may be due to the absence 
of part of all of the necessary bones, joints, and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).

Where an appeal stems from an initial rating (as in this 
case), VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of February 2005, 
service connection and an initial noncompensable evaluation 
was granted for bursitis of the right hip.  The veteran 
voiced her disagreement with the assignment of a 
noncompensable evaluation, and the current appeal ensued.

As regards the issue of an increased rating for the veteran's 
service-connected bursitis of the right hip, the Board notes 
that, during the course of service medical facility 
outpatient treatment in September 2004, the veteran 
complained of right hip pain which was worse at rest and 
which decreased with activity.  On physical examination, the 
veteran's gait was within normal limits.  Range of motion 
measurements of the veteran's right hip were similarly within 
normal limits, though there was some tenderness to palpation 
in the lateral area of the hip. 

As of the time of a subsequent VA orthopedic examination in 
January 2005, which examination involved a review of the 
veteran's medical records, the veteran gave a history of 
chronic right hip pain.  According to the veteran, she had 
experienced the gradual onset of pain in her right hip which 
increased with prolonged standing, walking, and running.  
When questioned, the veteran denied any episodes of 
dislocation or recurrent subluxation.  Similarly denied was 
any significant adversity related to normal occupational or 
recreational activities.  

On physical examination, there was no evidence of any pain on 
motion.  Nor was there evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement, or any guarding of movement.  The veteran's gait, 
posture, and balance were within normal limits, and there was 
no history or evidence of ankylosis.

Range of motion measurements of the veteran's hips showed 
flexion from 0 to 125 degrees, with extension from 0 to 30 
degrees, adduction from 0 to 25 degrees, abduction from 0 to 
45 degrees, external rotation from 0 to 60 degrees, and 
internal rotation from 0 to 40 degrees.  At the time of 
examination, there was no evidence of any additional 
limitation resulting from pain, fatigue, weakness, or lack of 
endurance following repetitive movement.  Radiographic 
studies were negative for the presence of either bone or 
joint abnormality, and the sacroiliac joint was normally 
open.  The pertinent diagnosis noted was bursitis of the 
right hip.

During the course of service medical facility outpatient 
treatment in February 2006, there was no evidence of any 
swelling, erythema, or induration of either of the veteran's 
hips.  Nor was there any evidence of tenderness on palpation.  
The veteran's hip showed a full range of motion with no pain, 
and there was no evidence of any weakness.  The clinical 
impression was of a "normal" right hip.

At the time of a recent VA orthopedic examination in May 
2006, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran gave a history of "on and off" pain which had become 
worse since she began working as a security guard, a job 
which required prolonged standing.  According to the veteran, 
she currently suffered from a constant sharp lateral pain, 
which was nonradiating.  However, she denied any problems 
with weakness, fatigability, lack of endurance, instability, 
giving way, locking, swelling, heat, or redness.  When 
further questioned, the veteran indicated that she 
experienced some problem with flare ups, though they did not 
impair her ability to perform her daily functional 
activities.  The veteran denied problems with dislocation or 
recurrent subluxation, and similarly denied any history of 
injury or surgery.

On physical examination, there was no evidence of any edema, 
ecchymosis, or erythema.  However, there was some tenderness 
over the iliac crest and at the greater trochanter of the 
veteran's right hip.  Further noted was evidence of pain with 
heel pound, though with no pain on pelvic compression or 
pelvic rock test.  Range of motion measurements of the 
veteran's right hip showed flexion of 120 out of 125 degrees, 
extension of 15 out of 15 degrees, abduction of 45 out of 45 
degrees, adduction of 10 out of 30 degrees, internal rotation 
of 40 out of 40 degrees, and external rotation of 45 out of 
45 degrees.  Noted at the time of examination was that the 
veteran had pain at the end points of flexion, abduction, 
adduction, and extension.  However, she denied any additional 
limitation with repetition of movement which was related to 
pain, fatigue, incoordination, weakness, or a lack of 
endurance.

Pursuant to applicable law and regulation, service-connected 
bursitis is to be rated based on limitation of motion of the 
affected part (in this case, the right hip) as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Codes 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a and Part 4, Codes 5019, 5003 (2006).

In addition, the veteran's service-connected bursitis of the 
right hip may be rated on the basis of limitation of 
extension of the thigh, with a 10 percent evaluation 
necessitating a limitation of extension to 5 degrees.  A 10 
percent evaluation is, similarly, warranted where there is a 
limitation of flexion of the thigh to 45 degrees, or a 
limitation of adduction such that the veteran is unable to 
cross her legs.  A 10 percent evaluation is also warranted 
where there is a limitation of rotation such that the veteran 
cannot toe out more than 15 degrees with the affected leg.  
Finally, a 10 percent evaluation is warranted where there is 
impairment of the femur productive of slight knee or hip 
disability.  38 C.F.R. § 4.71a and Part 4, Codes 5251, 5252, 
5253, 5255 (2006).

A 20 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of a limitation 
of flexion of the thigh to 30 degrees, or a limitation of 
abduction such that motion is lost beyond 10 degrees.  
Finally, a 20 percent evaluation is indicated where there is 
evidence of impairment of the femur productive of moderate 
knee or hip disability.  38 C.F.R. § 4.71a and Part 4, Codes 
5252, 5253, 5255 (2006).

As is clear from the above, prior to May 18, 2006, the 
veteran's service-connected bursitis of the right hip 
warranted no more than a noncompensable evaluation.  This is 
particularly the case given the fact that, at the time of the 
aforementioned VA orthopedic examination in January 2005, 
range of motion of the veteran's right hip was essentially 
normal.  Significantly, that examination revealed no evidence 
of any discomfort, or any loss of mobility, function, or 
instability on either active or passive testing.  The 
veteran's gait, posture, and balance were within normal 
limits, and there was no evidence of any effusion, redness, 
heat, or abnormal movement of the right hip.

Not until the time of a recent VA orthopedic examination in 
May 2006 was there evidence of increased right hip 
symptomatology sufficient to warrant the assignment of a 10 
percent evaluation.  Significantly, by the time of that 
examination, the veteran displayed an antalgic gait, in 
conjunction with an at least slight limitation of flexion in 
her right hip.

Based on the aforementioned, the Board is of the opinion 
that, prior to May 18, 2006, symptomatology attributable to 
the veteran's service-connected right hip was commensurate 
with no more than the noncompensable evaluation then in 
effect.  Not until May 18, 2006 was there evidence of the 
"slight" hip disability requisite to the assignment of a 10 
percent evaluation.  To date, there exists no evidence that 
the veteran suffers from a limitation of flexion and/or 
abduction, or "moderate" hip disability requisite to the 
assignment of a greater than 10 percent evaluation.  
Accordingly, the veteran's claim for increase must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of October 2004 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claim for an increased rating, as well as what information 
and evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession pertaining to her claim.  Notice regarding the 
degree of disability and effective date of the disability was 
also provided.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private outpatient treatment records and examination reports, 
as well as service medical and/or service medical facility 
outpatient treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




ORDER

A compensable evaluation for service-connected bursitis of 
the right hip prior to May 18, 2006 is denied.

A current evaluation in excess of 10 percent for service-
connected bursitis of the right hip is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


